Citation Nr: 1418382	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  05-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 
 

INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
In February 2009 the Board denied the Veteran's appeal.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2010 joint motion for remand (JMR), the parties requested that the Board decision be vacated and remanded; an April 2010 Court order granted the joint motion. 

Pursuant to the JMR, the Board remanded the appeal in November 2010.  In July 2012, the Veteran testified at a hearing before a Veterans Law Judge who is no longer with the Board.  The appeal was remanded again in November 2012 and again in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran previously appeared at a hearing in July 2012 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2013).  The Veteran was notified of this requirement via a February 2014 correspondence and offered thirty days in which to request a new hearing.

Later in February 2014, the Veteran requested a videoconference hearing at the Montgomery RO.  In accordance with her request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, return the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


